Taliarerro, J.
Tbe defendant, being indicted for murder, was found guilty of manslaughter, and sentenced to bard labor in tbe peniten*588tiary for the term of two years and six months. He has appealed from the judgment. •
The plea set tip in Ms behalf on the trial was that of insanity. A bill of exceptions to the ruling of the court excluding evidence offered to sustain the plea of insanity, embraces the grounds upon which the plea was taken. The defendant offered to prove, by a witness introduced on the part of the defense, that on the night previous to the commission of the homicide, the witness and the accused saw improper conduct between the wife of the latter and a man who was with her in the house of the accused. The character of this alleged misconduct was sought to be elicited by a question put to the witness. The evidence was offered to show such a state of mental excitement in the defendant, produced by what he had witnessed, and the insulting language used towards him by his wife’s paramour, as might become a predisposing cause of insanity. The evidence was objected to on the part of the State, and rejected by the court as irrelevant and inadmissible to prove insanity. We think the ruling correct. Insanity, when pleaded in defense of a criminal act, must be clearly shown to have existed at the time of the commission of the act. Vague conjectures as to a probable existence of mental aberration from supposed predisposing causes are quite too sublimated to possess weight in the inquiry as to the sanity or insanity of an accused party. The counsel of the defendant further asked the court to charge the jury as follows :
First — -There is no presumption of malice in this case, if any proof of alleviation or excuse arise out of the evidence.
Second — -The existence of malice is not presumable in this case, if, on any theory consistent with the evidence, the homicide was excusable.
Third — If, on the whole evidence presented, there is any hypothesis consistent with the conclusion that the homicide was excusable, the accused can not be convicted.
The fourth and fifth points are mere reiterations of the grounds upon which the testimony was offered to show insanity, and which was rejected by the court.
To these requirements, in their order, the judge charged the jury:
1. That if there was alleviation or excuse, there could be no murder; the offense would, at most, be only manslaughter.
2. The court declined to give the charge required under this head, because it could only do so by referring to the evidence, which it has no right to do.
3. The jury was charged expressly, that, if the homicide were excusable, they must acquit.
We find no error in the charges given to the jury. The defendant has failed to present a case requiring this court to grant him relief.
It is therefore ordered, adjudged and decreed that the judgment of the district court be affirmed.